If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     April 30, 2020
               Plaintiff-Appellee,

v                                                                    No. 346235
                                                                     Wayne Circuit Court
BRAD EDWARD FIELDS,                                                  LC No. 18-003820-01-FC

               Defendant-Appellant.


Before: MURRAY, C.J., and RONAYNE KRAUSE and TUKEL, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of first-degree murder committed in
the perpetration of a felony (felony murder), MCL 750.316(b); first-degree child abuse (CA-I),
MCL 750.136b(2); torture, MCL 750.85; conspiracy to commit first-degree child abuse
(conspiracy to commit CA-I), MCL 750.136b(2) and MCL 750.157A; and conspiracy to commit
second-degree child abuse (conspiracy to commit CA-II), MCL750.136b(3)(c) and MCL
750.157A (person knowingly or intentionally commits an act likely to cause serious physical or
mental harm to a child).1 Defendant was sentenced to life imprisonment for the felony murder
conviction, 30 to 60 years’ imprisonment each for the CA-I conviction and for the torture
conviction and 2 to 10 years’ imprisonment each for the conspiracy to commit CA-I conviction
and for the conspiracy to commit CA-II conviction. On appeal, defendant argues the evidence is
insufficient to sustain the conviction of felony murder on a theory of aiding and abetting, MCL
767.39.2 We affirm. This appeal is being decided without oral argument pursuant to MCR
7.214(E)(1).



1
 Defendant was also convicted of second-degree murder, MCL 750.317, on the basis of the events
giving rise to this case. The prosecutor entered a nolle prosequi for the second-degree murder
conviction because defendant was convicted of felony murder for the same events.
2
 The jury was properly instructed as to the elements of all charged offenses and that it could also
convict defendant as a principal if he aided and abetted the commission of a crime. On appeal, the



                                                -1-
                                  I. STATEMENT OF FACTS

        This case arises out of the physical abuse and death of the victim, a four-year-old child.
The victim’s mother, Candice Diaz, met and began a romantic relationship with defendant when
the victim was approximately 18 months old. Diaz moved in with defendant into defendant’s
residence, while the victim remained living with her maternal grandmother and occasionally
visited Diaz. Defendant and Diaz had another child together. The victim was toilet trained, but
had occasional toilet-related “accidents” while living with her maternal grandmother.

       When the victim was approximately four years old, she moved into defendant’s residence
with defendant, Diaz, and their child in order to begin preschool. After the victim resided at
defendant’s residence for roughly four months, on January 1, 2018, Diaz called her maternal
grandmother about 9:30 a.m. and informed her that Diaz went into the bathroom and found the
victim unresponsive. The maternal grandmother drove to defendant’s residence and arrived about
30 minutes later to find the victim unresponsive on the bathroom floor. Defendant was attempting
to administer cardiopulmonary resuscitation (CPR) to the victim. The maternal grandmother urged
Diaz and defendant to call the police, and someone called 911.

        When the responding police officers arrived at defendant’s residence, the victim remained
unresponsive and there were no signs of life. The police officers noticed that the victim had what
appeared to be severe burns on portions of her feet, legs, buttocks, and arms. One of the officers
asked, “how did she get all bloody?3” Diaz replied that the victim had been like that when Diaz
woke up, and she did not know what the victim had been up to all night. Diaz and defendant
claimed that the victim had been awake all night, and took a bath while Diaz cooked breakfast.
Both alleged that when Diaz returned to the bathroom, she noticed the victim had vomited and
become submerged in the bathtub. Diaz and defendant expressed their belief the victim drowned
because attempts to provide CPR resulted in water spraying out of her body. When asked about
the burns on the victim’s body, defendant disavowed any knowledge of their origins. The police
officers and emergency responders administered CPR to the victim. Diaz and defendant expressed
the belief that the victim had been “down” approximately half an hour in the water at that point.
However, although the victim’s hair was damp, her body was not. Officers did not observe any
water on the floor in the bathroom, nor did the adults appear to be wet.

       The victim and Diaz were transported by ambulance to St. Joseph Mercy Hospital. A
paramedic who rode in the ambulance did not observe any water in the victim’s throat or lungs
while intubating the victim. She also noted that the victim’s fingertips were not as “pruned” as




prosecution apparently agrees that defendant’s felony murder conviction is premised on the aiding
and abetting theory. Defendant does not appeal any of his other convictions.
3
  A police body-camera video was admitted into evidence, in which responding officers took the
victim from the bathroom to the living room and performed CPR on the victim. In the video, the
victim has large and dramatically apparent red marks on her arms and legs. It is not clear from the
recording itself whether the marks are blood, or patches of skin that had been scalded off.


                                                -2-
typically occurred while taking a bath. The victim was pronounced dead approximately two hours
after her arrival at the hospital.

        Later that day, a search warrant was obtained for defendant’s residence. Defendant was no
longer present at that time. The search of defendant’s residence uncovered chunks of skin and
clumps of hair later identified as belonging to the victim in the bathtub drain. A garbage bag with
several pieces of bloody gauze, clumps of hair with blood stains, plastic gloves, an empty bottle
of hydrogen peroxide, and boxes of topical ointment were found in the laundry room. The clumps
of hair were found to have DNA belonging to the victim, while defendant and the victim’s DNA
was found on several pairs of the recovered gloves. There was no bedding in the victim’s bedroom,
and the bed was leaned against the wall.

        A few days later, a warrant for the arrest of defendant and Diaz was authorized. Authorities
were unable to locate defendant and Diaz until they were found and arrested several days later in
Lowndes County, Georgia. While driving with an officer in Lowndes County, defendant stated
that “all of this was just a misunderstanding, and that they were on their way back to Michigan to
turn themselves in to the U.S. Marshal’s Office.” Diaz and defendant were extradited back to
Michigan. Diaz was originally a codefendant in this matter, but she was not involved in
defendant’s trial; she ultimately entered into a plea agreement and was convicted of first-degree
child abuse and second-degree murder.

       Defendant and Diaz’s cellular telephones and Facebook Messenger messages were
obtained as part of the investigation. While defendant’s cellular telephone had been manually
factory reset, erasing its contents, investigating officers were able to obtain text messages
exchanged between Diaz and defendant through Diaz’s cellular telephone. These text messages,
as well as several messages sent between defendant and other individuals through the Facebook
Messenger application, were highlighted in the jury trial. The text and Facebook messages
documented defendant’s and Diaz’s discussions regarding the victim’s toilet-related accidents in
the home and their ensuing methods of discipline. These messages revealed, in part, that defendant
repeatedly struck the victim, frequently subjected her to cold baths, “shanked” her with a fork,
forcefully scratched her back with his nails, hit her in the mouth, and gave her unprescribed
Adderall.

        After an autopsy, the cause of death was attributed to multiple inflicted injuries, including
blunt force trauma, a fatal burn pattern, thermal injuries, and asphyxia injuries. Her body was
described as “somewhat emaciated” and had indications of having been suffocated by a hand
placed over her mouth and nose. Physical, medical, and dental neglect also contributed to the
victim’s death. A toxicology report revealed the presence of caffeine and amphetamines.
Furthermore, there was nothing characteristic of a death by drowning found in the autopsy. The
victim also exhibited a spectrum of injuries referred to as battered-child syndrome, second-degree
scalding burns at various locations on her body, matted and lice-ridden hair with several contusions
to her scalp, malnourishment, some degree of decay or necrosis in all of her teeth, numerous
lacerations and other injuries in various stages of healing, and significant bruising, among other
injuries. The pathologist who performed the autopsy opined that the victim would have been in
extreme pain from the burns, dental decay, and infliction of bruises and abrasions.




                                                -3-
                                         II. DISCUSSION

        Defendant argues that there was insufficient evidence for a jury to reasonably infer that
defendant participated in, and had the intent to participate in, the commission of the first-degree
child abuse and torture of the victim in order to find him guilty of felony murder under an aiding
and abetting theory. We disagree.

                                  A. STANDARD OF REVIEW

         In evaluating a challenge to the sufficiency of the evidence, this Court reviews the evidence
de novo “in the light most favorable to the prosecution to determine whether a rational trier of fact
could have found the essential elements of the crime to have been proved beyond a reasonable
doubt.” People v Meissner, 294 Mich. App. 438, 452; 812 NW2d 37 (2011). “This Court will not
interfere with the trier of fact’s role of determining the weight of the evidence or the credibility of
witnesses.” People v Kanaan, 278 Mich. App. 594, 619; 751 NW2d 57 (2008). “All conflicts in
the evidence must be resolved in favor of the prosecution.” Id. “Circumstantial evidence and
reasonable inferences arising from that evidence can constitute satisfactory proof of the elements
of a crime.” People v Carines, 460 Mich. 750, 757; 597 NW2d 130 (1999) (quotation omitted).
“It is for the trier of fact, not the appellate court, to determine what inferences may be fairly drawn
from the evidence and to determine the weight to be accorded those inferences.” People v
Hardiman, 466 Mich. 417, 428; 646 NW2d 158 (2002). This Court will reverse a trial court’s
finding of fact only if “this Court is left with a definite and firm conviction that a mistake has been
made.” People v Brown, 205 Mich. App. 503, 505; 517 NW2d 806 (1994).

                                    B. PRINCIPLES OF LAW

         “The elements of felony murder are (1) the killing of a human being, (2) with the intent to
kill, to do great bodily harm, or to create a very high risk of death or great bodily harm with
knowledge that death or great bodily harm was the probable result, (3) while committing,
attempting to commit, or assisting in the commission of any of the felonies specifically enumerated
in MCL 750.316(1)(b).” People v Gayheart, 285 Mich. App. 202, 210; 776 NW2d 330 (2009). “In
other words, felony murder is essentially second-degree murder, elevated by one of the felonies
enumerated in MCL 750.316.” People v Maynor, 256 Mich. App. 238, 243-244; 662 NW2d 468
(2003), aff’d on other grounds 470 Mich. 289 (2004).

        Both first-degree child abuse and torture are enumerated as predicate felonies for the
purposes of felony murder. See MCL 750.316(1)(b). “A person is guilty of child abuse in the first
degree if the person knowingly or intentionally causes serious physical or serious mental harm to
a child.” Maynor, 256 Mich. App. at 240, quoting MCL 750.136b(2). “ ‘Serious physical harm’
means any physical injury to a child that seriously impairs the child’s health or physical well-
being, including brain damage, a skull or bone fracture, subdural hemorrhage, dislocation, sprain,
internal injury, poisoning, burn or scald, or severe cut.” MCL 750.136b(1)(f).

       Torture is defined in MCL 750.85, which states, in pertinent part:

       (1) A person who, with the intent to cause cruel or extreme physical or mental pain
       and suffering, inflicts great bodily injury or severe mental pain or suffering upon



                                                 -4-
       another person within his or her custody or physical control commits torture and is
       guilty of a felony punishable by imprisonment for life or any term of years.

       (2) As used in this section:

               (a) “Cruel” means brutal, inhuman, sadistic, or that which torments.

               (b) “Custody or physical control” means the forcible restriction of a
               person’s movements or forcible confinement of the person so as to interfere
               with that person’s liberty, without that person’s consent or without lawful
               authority.

               (c) “Great bodily injury” means either of the following:

                       (i) Serious impairment of a body function as that term is defined in
                       section 58c of the Michigan vehicle code, 1949 PA 300, MCL
                       257.58c.

                       (ii) One or more of the following conditions: internal injury,
                       poisoning, serious burns or scalding, severe cuts, or multiple
                       puncture wounds.

               (d) “Severe mental pain or suffering” means a mental injury that results in
               a substantial alteration of mental functioning that is manifested in a visibly
               demonstrable manner caused by or resulting from any of the following:

                       (i) The intentional infliction or threatened infliction of great bodily
                       injury.

                       (ii) The administration or application, or threatened administration
                       or application, of mind-altering substances or other procedures
                       calculated to disrupt the senses or the personality.

                                               * * *

       (3) Proof that a victim suffered pain is not an element of the crime under this
       section. [See also People v Schaw, 288 Mich. App. 231, 233-234; 791 NW2d 743
       (2010), quoting MCL 750.85.]

        Under an aiding and abetting theory, one who procures, counsels, aids, or abets in the
commission of a crime may be convicted as a principal. People v Robinson, 475 Mich. 1, 5-6; 715
NW2d 44 (2006), quoting MCL 767.39. Unlike conspiracy and felony murder, which also allow
the state to punish a person for the acts of another, aiding and abetting is not a separate substantive
offense. Rather, “being an aider and abettor is simply a theory of prosecution that permits the
imposition of vicarious liability for accomplices.” Id. at 6 (footnotes and quotation omitted). To
convict a defendant for an offense under an aiding and abetting theory, the prosecutor must
demonstrate:



                                                 -5-
       (1) the crime charged was committed by the defendant or some other person; (2)
       the defendant performed acts or gave encouragement that assisted the commission
       of the crime; and (3) the defendant intended the commission of the crime or had
       knowledge that the principal intended its commission at the time that [the
       defendant] gave aid and encouragement. [Id., quoting People v Moore, 470 Mich.
56, 67-68; 679 NW2d 41 (2004) (alteration in original).]

“Mere presence, even with knowledge that an offense is about to be committed or is being
committed, is insufficient to establish that a defendant aided or assisted in the commission of the
crime.” People v Norris, 236 Mich. App. 411, 419-420; 600 NW2d 658 (1999). However, “the
amount of advice, aid, or encouragement provided by a defendant is not material if it had the effect
of inducing the commission of the crime.” Moore, 470 Mich. at 71. “A defendant is criminally
liable for the offenses the defendant specifically intends to aid or abet, or has knowledge of, as
well as those crimes that are the natural and probable consequences of the offense he intends to
aid or abet.” Robinson, 475 Mich. at 15. The defendant’s state of mind may be inferred from all
the facts and circumstances in evidence, including “a close association between the defendant and
the principal, the defendant’s participation in the planning or execution of the crime, and evidence
of flight after the crime.” Carines, 460 Mich. at 758 (quotation omitted).

                                          C. ANALYSIS

        As a preliminary matter, defendant does not dispute that the victim died as a result of
multiple inflicted traumatic injuries, as well as physical, medical, and dental neglect. Defendant
nevertheless argues that his conviction of felony murder cannot be sustained because he did not
aid or abet Diaz in the abuse, torture, and killing of the victim. Defendant alleges that the evidence
presented solely demonstrated his frustration with the victim’s toilet-related accidents. Defendant
specifically asserts that the text messages between himself and Diaz that were presented to the jury
did not reveal that he had any hatred for the victim, or an intent to do great bodily harm to the
victim as required to sustain a conviction of first-degree child abuse. Rather, defendant contends
that the majority of the text messages showed violent tendencies from Diaz toward the victim, and
that defendant was merely present. According to defendant, no evidence was presented indicating
that defendant harmed the victim. Thus, defendant claims, he did not aid or abet or conspire in the
abuse, torture, and murder of the victim.

        Because defendant’s felony murder conviction relies on whether defendant aided and
abetted in the predicate felonies of first-degree child abuse and torture, resulting in the victim’s
death, it is first necessary to evaluate whether sufficient evidence existed to sustain defendant’s
convictions of first-degree child abuse and torture. We find that there was substantial evidence
from which the jury could conclude that the victim was intentionally subjected to sustained abuse
and torture from Diaz and defendant in the weeks preceding her death.

        Contrary to defendant’s assertion, defendant was not merely present while Diaz abused and
tortured the victim. Rather, Facebook and text messages sent between Diaz and defendant
indicated that defendant physically harmed the victim in a number of ways: defendant’s own
statements describe how he repeatedly struck the victim, frequently subjected her to cold baths,
“shanked” her with a fork, forcefully scratched her back with his nails, hit her in the mouth, and
gave her unprescribed Adderall despite the victim having demonstrated possible behavioral side


                                                 -6-
effects from the medication.4 These messages revealed that defendant frequently discussed with
Diaz his desire to subject the victim to more harm, stating that he would hurt the victim badly if
she did not stop having toilet-related accidents, drown the victim in his urine if the victim
accidentally urinated on him once more, and force the victim to eat her own excrement if she
accidentally defecated in her room. In addition to the infliction of physical harm, defendant
additionally discussed how he forced her to only wear a garbage bag, took away her pants, removed
her bed and bedding, and kept her in a diaper after she had defecated in it.

        A reasonable jury could find that defendant’s messages to Diaz depicted defendant’s active
participation in the physical abuse and torture of the victim, or, at least, provided encouragement
to Diaz’s physical abuse and torture of the victim, as required to find defendant aided and abetted
in the commission of first-degree child abuse and torture. See Moore, 470 Mich. at 71. The jury
could have inferred further that defendant assisted in the physical abuse and torture of the victim
in light of his close association with Diaz as her romantic partner. See Carines, 460 Mich. at 758
(a close association between the defendant and the principal is a factor in determining whether the
defendant aided and abetted the principal in commission of a crime).

        Furthermore, the autopsy report supported the inference that the physical abuse and
torturous conduct described within these text messages and Facebook messages was actually
perpetrated on the victim. The victim’s body exhibited a spectrum of injuries—including bruising
in varying stages of recovery, and at several locations on her body, indicative of having been
slapped—strongly suggesting battered-child syndrome. The victim had second-degree scalding
burns on a substantial portion of her body, all of which included signs of having been inflicted
within 24 hours of the victim’s death by dunking the victim in hot water, twice. There was
indication of blunt force trauma to her scalp, and an area of her hair demonstrated signs of having
been forcefully pulled out while the victim was alive. Additionally, her body demonstrated signs
of having been suffocated by a hand over her mouth and nose, and—contrary to defendant and
Diaz’s claims that the victim was found submerged and drowned—nothing characteristic of a death
by drowning was found in the autopsy.5 All of the victim’s injuries were classified as intentionally
afflicted. Furthermore, defendant’s DNA was present on the inside of several of the gloves
recovered from the residence that had the victim’s DNA on the outside and were found in the same
container as bloody gauze.

        Crucially, many of the text and Facebook messages between Diaz and defendant indicate
that defendant was often the sole adult at home with the victim in the weeks before her death, and
Diaz and defendant were the only adults present in the home on the morning of the victim’s death.


4
  The record evidence does not explicitly state whether the victim was prescribed Adderall by a
medical professional. However, based on the content of text and Facebook Messenger messages
sent between defendant and Diaz, it can be inferred that the victim was not prescribed Adderall
and was instead given Adderall from defendant’s own prescription.

5
 The autopsy did, however, find “aspirated foreign body material (cellulose)” in the victim’s lungs
and trachea.



                                                -7-
A reasonable jury could infer on the basis of the victim’s injuries and the DNA findings that
defendant inflicted cruel and extreme physical or mental pain or suffering, as well as serious
physical harm, to the victim until her death, or that defendant aided and encouraged Diaz to do the
same. See People v Unger, 278 Mich. App. 210, 224; 749 NW2d 272 (2008) (“Evidence of
opportunity is logically relevant in a prosecution for murder.”); see also People v Dunigan, 299
Mich. App. 579, 582; 831 NW2d 243 (2013) (citations omitted) (“[T]he elements of an offense may
be established on the basis of circumstantial evidence and reasonable inferences from the evidence.
It is the jury’s duty to determine the weight to be accorded any inferences.”)

         Additionally, as the victim’s live-in caregivers, Diaz and defendant were responsible for
the victim’s health and welfare.6 Several aspects of the victim’s declining health—her exceedingly
low weight, matted and lice-ridden hair, and rotting teeth—would have been readily apparent to
defendant. A number of the injuries inflicted on the victim were also outwardly visible in the
weeks preceding the victim’s death, as evidenced by the victim’s schoolteachers’ awareness of the
bruise on the victim’s cheek. Because physical, medical, and dental neglect were considered
enumerated causes of the victim’s death, a reasonable jury could have inferred that defendant’s
failure to address the health consequences of the victim’s neglect, or the abuse perpetuated on her,
constituted acting as a principal or aiding and abetting in the abuse. See People v Portellos, 298
Mich. App. 431, 444-445; 827 NW2d 725 (2012), overruled in part on other grounds by People v
Calloway, 500 Mich. 180, 187-188; 895 NW2d 165 (2017) (the defendant’s failure to summon
medical assistance despite awareness that medical assistance was necessary could support a
conviction of first-degree child abuse).

        For similar reasons, the evidence presented was sufficient for the jury to determine that
defendant had the requisite intent to aid or abet the abuse and torture of the victim, or, in the
alternative, had knowledge of Diaz’s intent to commit the offenses. “The facts and circumstances
of the killing may give rise to an inference of malice. A jury may infer malice from evidence that
the defendant intentionally set in motion a force likely to cause death or great bodily harm.”
Carines, 460 Mich. at 759 (citations omitted). In the text and Facebook messages presented to the
jury, defendant and Diaz largely contextualized their infliction of injuries on the victim under the
guise of punishing her for having toilet-related accidents in defendant’s residence. Indeed,
defendant repeatedly sent updates on the victim’s toilet-related accidents to Diaz, consulted with
Diaz on how to proceed with disciplining the victim after such accidents, expressed his extreme
frustration with the victim’s accidents to Diaz, and stated his intent to hurt the victim if she had
future accidents. Diaz frequently responded to these texts with declarations that she would beat
the victim, or by encouraging defendant to punish the victim in Diaz’s absence.




6
  Even though defendant was not the victim’s biological father, defendant was nonetheless a
“person” under MCL 750.136b(2) for purposes of the CA-I conviction. A “person” for purposes
of child abuse “means a child’s parent or guardian or any other person who cares for, has custody
of, or has authority over a child regardless of the length of time that a child is cared for, in the
custody of, or subject to the authority of that person.” MCL 750.136b(1)(d). Defendant
cohabitated with the victim’s mother and cared for the victim on a regular basis. Therefore,
defendant was a “person” under MCL 750.136b(2) for purposes of the CA-I conviction.


                                                -8-
        The prosecution thus presented evidence that would allow the jury to infer defendant knew
of the various abuses and torture perpetrated on the victim, because either he engaged in the abuse
directly or knew of Diaz’s conduct as part of their coordinated effort to discipline the victim for
her behaviors. Hardiman, 466 Mich. at 428, citing People v McWilson, 104 Mich. App. 550, 555;
305 NW2d 536 (1981) (the trier of fact may draw inferences from inferences, so long as “each
inference is independently supported by established fact.”). Because circumstantial evidence will
suffice to establish defendant’s state of mind, a reasonable juror could infer from these facts that
defendant intended to create great bodily harm, or knew that the natural and probable consequence
of the physical injuries and neglect inflicted on the victim included death or serious injury.
Kanaan, 278 Mich. App. at 622; Portellos, 298 Mich. App. at 445-446.

        There was also substantial evidence to suggest that defendant had a motive to abuse the
victim. “Although motive is not an essential element of the crime, evidence of motive in a
prosecution for murder is always relevant.” Unger, 278 Mich. App. at 223 (citation omitted). “In
cases in which the proofs are circumstantial, evidence of motive is particularly relevant.” Id.
(citation omitted). Defendant’s messages to Diaz, and other individuals, evidence intense
frustration with the victim and her toilet-related accidents, anger at having to care for the victim
as well as his and Diaz’s child, his belief that the victim was engaging in these behaviors
purposefully to antagonize him, and his resentment of the victim generally. The prosecution thus
presented sufficient evidence for the jury to determine that defendant intentionally participated in
coordinating and perpetuating physical abuse in retaliation for the victim’s toilet-related accidents,
or had knowledge of Diaz’s intent to physically abuse and neglect the victim.

        Particular evidence presented to the jury also tended to establish defendant’s consciousness
of guilt. Defendant and Diaz did not immediately call 911 when the victim became unresponsive,
but instead waited until the victim’s maternal grandmother arrived 30 minutes later and prompted
them to do so. Defendant repeatedly stated that the victim drowned in the bathtub and that he was
covered in water when he attempted to administer CPR, but defendant was dry when the police
arrived, no water was found in the victim’s lungs, and the autopsy uncovered nothing that would
signal a death by drowning. Defendant also claimed to be unaware of the origin of the victim’s
burn injuries, even though defendant’s DNA was inside the gloves with the victim’s DNA on the
outside alongside bloody gauze, and the burns were inflicted in the preceding 24 hours.
Furthermore, defendant’s cellular telephone was factory reset, erasing its contents. “A jury may
infer consciousness of guilt from evidence of lying or deception.” Unger, 278 Mich. App. at 227.
Additionally, after the victim’s death, Diaz returned to the residence, packed belongings, and left
with defendant. Diaz and defendant were later found in Lowndes County, Georgia, where they
were extradited back to Michigan. While driving with an officer in Lowndes County, defendant
stated that “all of this was just a misunderstanding, and that they were on their way back to
Michigan to turn themselves in to the U.S. Marshal’s Office.” “[E]vidence of flight is admissible
to support an inference of ‘consciousness of guilt’ and the term ‘flight’ includes such actions as
fleeing the scene of the crime” and exiting the jurisdiction. Id. at 226 (citation omitted); see also
People v Coleman, 210 Mich. App. 1, 4; 532 NW2d 885 (1995).

        Taken together, there was more than sufficient evidence to support the jury’s conclusion
that defendant was a principal or aided and abetted Diaz in the abuse and torture of the victim,
resulting in her death. Therefore, there was sufficient evidence to sustain defendant’s conviction
of felony murder.


                                                 -9-
                                      III. CONCLUSION

        There was sufficient evidence for the jury to convict defendant of felony murder under an
aiding or abetting theory and to affirm defendant’s convictions and sentences.

       Affirmed.

                                                           /s/ Christopher M. Murray
                                                           /s/ Amy Ronayne Krause
                                                           /s/ Jonathan Tukel




                                              -10-